UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4342


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH ANTHONY VAUGHT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:17-cr-00105-D-6)


Submitted: March 30, 2022                                         Decided: April 14, 2022


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


ON BRIEF: Amos G. Tyndall, Thomas K. Maher, AMOS TYNDALL PLLC, Carrboro,
North Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney,
Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Anthony Vaught pled guilty, pursuant to a written plea agreement, to

conspiracy to distribute and possess with intent to distribute 500 grams or more of cocaine

(Count 1), in violation of 21 U.S.C. §§ 841(b)(1)(B), 846, and possession of a firearm in

furtherance of a drug trafficking crime (Count 2), in violation of 18 U.S.C.

§ 924(c)(1)(A)(i). On remand, * the district court conducted a resentencing hearing and

imposed a total of sentence of 150 months’ imprisonment, comprising a within-Guidelines-

range sentence of 90 months’ imprisonment on Count 1 and 60 months’ imprisonment—

the statutory minimum—on Count 2, to run consecutively.            The court also orally

pronounced, directly and through incorporation, each discretionary condition of supervised

release to which Vaught would be subjected.

       Vaught’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

the district court sufficiently announced the special conditions of supervised release

imposed. Although Vaught requested, and was granted, an extension of time to file a

supplemental pro se brief, he has not done so. The Government moves to dismiss the

appeal as barred by the appellate waiver included in Vaught’s plea agreement. We affirm

in part and dismiss in part.




       *
        On the Government’s unopposed motion, we remanded Vaught’s prior appeal,
No. 19-4374, for resentencing in light of United States v. Rogers, 961 F.3d 291 (4th Cir.
2020), and United States v. Singletary, 984 F.3d 341 (4th Cir. 2021).
                                            2
         We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

omitted). “Generally . . . , if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

quotation marks omitted). Our review of the record confirms that Vaught knowingly and

voluntarily waived his right to appeal and that the magistrate judge properly found that his

plea was supported by an adequate factual basis. We therefore conclude that the waiver is

valid.

         In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal that fall outside the scope of Vaught’s plea waiver.

We therefore grant the Government’s motion to dismiss in part and dismiss the appeal as

to all issues within the waiver’s scope. We deny the motion in part and affirm the

remainder of the judgment. This court requires that counsel inform Vaught, in writing, of

the right to petition the Supreme Court of the United States for further review. If Vaught

requests that a petition be filed, but counsel believes that such a petition would be frivolous,



                                               3
then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Vaught.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                 AFFIRMED IN PART,
                                                                 DISMISSED IN PART




                                           4